    Case: 1:19-cr-00192 Document #: 43 Filed: 06/12/19 Page 1 of 3 PageID #:168




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )       No. 19 CR 192
               v.                             )
                                              )       Judge Sharon Johnson Coleman
COREY JOHNSON                                 )

                       MOTION TO MODIFY CONDITIONS OF BOND
                TO REMOVE LOCATION MONITORING AND HOME DETENTION

       Defendant COREY JOHNSON, by the Federal Defender Program and its attorney

SANTINO COLEMAN, respectfully requests that the Court enter an order modifying Mr.

Johnson’s bond conditions. Specifically, Mr. Johnson requests that his conditions be modified to

remove home detention and location monitoring. In support of this motion, Mr. Johnson states the

following:

       1.      Mr. Johnson was charged in an indictment with one count of conspiracy to use a

facility in interstate commerce in furtherance of extortion, in violation of 18 U.S.C. § 1952(a)(3),

and 18 U.S.C. § 371; and 4 counts of use of a facility in interstate commerce in furtherance of an

unlawful activity, in violation of 18 U.S.C. § 1952(a)(3) and 2.

       2.      On March, 6, 2019, following his initial appearance, Mr. Johnson was released on

a $50,000.00 unsecured bond, with standard conditions and limited restrictions. On March 14,

2019, pretrial services submitted a report, recommending that Mr. Johnson’s conditions of release

be modified to include location monitoring and home detention. The next day, on March 15, 2019,

Mr. Johnson’s bond conditions were modified to include the additional restrictions.

       3.      Mr. Johnson, who has remained in compliance with the conditions of his release,

respectfully requests that his bond conditions be modified to remove location monitoring and home

                                                  1
     Case: 1:19-cr-00192 Document #: 43 Filed: 06/12/19 Page 2 of 3 PageID #:168




detention, as these restrictions have frustrated his ability to complete tasks at work, which require

travel; and disrupted his ability to complete personal errands and attend medical appointments,

among other things.

       4.      Undersigned counsel discussed this matter with Pretrial Services Officer Victor

Alvarez, who indicated that pretrial services continues to recommend the above noted restrictions,

a position to which the government indicated it would defer.

       For the reasons stated above, Mr. Johnson respectfully requests an order modifying bond

conditions to remove location monitoring and home detention.

                                                      Respectfully submitted,

                                                      FEDERAL DEFENDER PROGRAM
                                                      John F. Murphy
                                                      Executive Director

                                                      By: s/Santino Coleman
                                                            Santino Coleman
                                                            Attorney for Mr. Johnson



FEDERAL DEFENDER PROGRAM
55 E. Monroe Street, Suite 2800
Chicago, IL 60603
(312)621-8341




                                                 2
    Case: 1:19-cr-00192 Document #: 43 Filed: 06/12/19 Page 3 of 3 PageID #:168




                                CERTIFICATE OF SERVICE

The undersigned, Santino Coleman, an attorney with the Federal Defender Program hereby
certifies that in accordance with FED. R.CIV.P5,LR5.5, and the General Order on Electronic
Case Filing (ECF), the following documents(s):

                      MOTION TO MODIFY CONDITIONS OF BOND
               TO REMOVE LOCATION MONITORING AND HOME DETENTION

Was served pursuant to the district court’s ECF system as to ECF filing, if any, and were sent by
first- class mail/ hand delivery on June 12, 2019, to counsel/ parties that are non-ECF filers.



                                             By:     /s/ Santino Coleman
                                                         SANTINO COLEMAN
                                                       Attorney for the Defendant
                                                       Federal Defender Program
                                                       55 E. Monroe Street, Suite 2800
                                                       Chicago, IL 60603
                                                       (312) 621-8341




                                                3
